DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/21; 9/9/21 were  considered by the examiner. See attached PTO-form 1449.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
The prior art of record fails to teach or fairly suggest a set of update information directed to the processing of the plurality of records, wherein the update information is collected by the data update service from the systems of the plurality of responsible entities and defines requirements of one or more of the responsible entities to be satisfied by the plurality of service providers or systems of the plurality of service providers, the requirements comprising one or more of procedures to be followed when 
Thus prior art of record neither renders obvious, nor anticipates the combination of the claimed invention in light of the specification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dillie et al. (US 20140365241) disclosed is a system and method for a platform as a service solution stack for real-time, bi-directional dynamic routing of vendor agnostic pre-hospital electronic records to/from a health care provider. The solution provides a single interaction point for all customers or nodes on the enhanced network, which allows a customer to integrate with the platform a single time regardless of the number of network interactions with other customers (Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        November 1, 2021